
	
		II
		110th CONGRESS
		2d Session
		S. 2676
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To make technical corrections to the Indian
		  Gaming Regulatory Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Indian Gambling Reform
			 Act of 2008.
		2.Consultation with
			 State, local, and tribal governmentsSection 20 of the Indian Gaming Regulatory
			 Act (25 U.S.C. 2719) is amended—
			(1)in subsection (a), by striking paragraph
			 (2) and inserting the following:
				
					(2)the Indian tribe has no reservation as of
				October 17, 1988, and the land is located in the State of Oklahoma and—
						(A)is within the boundaries of the former
				reservation of the Indian tribe, as defined by the Secretary; or
						(B)is contiguous to other land held in trust
				or restricted status by the United States for the benefit of the Indian tribe
				in the State of
				Oklahoma.
						;
			(2)in subsection (b)—
				(A)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
				(B)in paragraph (4) (as redesignated by
			 subparagraph (A)), by striking paragraph (2)(B) and inserting
			 paragraph (3)(B); and
				(C)by striking (b)(1)
			 Subsection and all that follows through clause (iii) of paragraph
			 (1)(B) and inserting the following:
					
						(b)Exceptions
							(1)In
				general
								(A)Effect on
				communitySubject to
				subparagraph (B) and paragraph (2), subsection (a) shall not apply to Indian
				lands for which the Secretary, after consultation with the Indian tribe and
				officials of all State, local, and tribal governments that have jurisdiction
				over land located within 60 miles of the Indian lands, determines that a gaming
				establishment on that land—
									(i)would be in the best interest of the Indian
				tribe and its members; and
									(ii)taking into consideration the results of a
				study of the economic impact of the gaming establishment, would not have a
				negative economic impact, or any other negative effect, on any unit of
				government, business, community, or Indian tribe located within 60 miles of the
				land.
									(B)Concurrence of
				affected StateFor a
				determination of the Secretary under subparagraph (A) to become valid, the
				Governor and legislative body of the State in which a gaming activity is
				proposed to be conducted shall concur in the determination.
								(C)Effect of
				paragraphThis paragraph
				shall not apply to any land on which a gaming facility is in operation as of
				the date of enactment of the Common Sense
				Indian Gambling Reform Act of 2008.
								(2)Primary
				nexus
								(A)In
				generalThe land described in
				paragraph (1) shall be land—
									(i)within a State in which the Indian tribe is
				primarily located, as determined by the Secretary; and
									(ii)on which the primary geographic, social,
				and historical nexus to land of the Indian tribe is located, as determined in
				accordance with subparagraph (B).
									(B)DeterminationFor purposes of subparagraph (A), a
				geographic, social, and historical nexus to land of an Indian tribe shall exist
				with respect to land that is—
									(i)(I)owned by, or held in trust by the United
				States for the benefit of, an Indian tribe;
										(II)located within the boundaries of—
											(aa)the geographical area, as designated by the
				Secretary, in which financial assistance and social service programs are
				provided to the Indian tribe, including land on or contiguous to a reservation;
				or
											(bb)the geographical area designated by the
				Indian tribe during the Federal acknowledgment process of the Indian tribe as
				the area in which more than 50 percent of the members of the Indian tribe
				reside in a group composed exclusively or almost exclusively of members of the
				Indian tribe; and
											(III)located within the geographical area in
				which the Indian tribe demonstrates that the Indian tribe has historically
				resided, as determined by the Secretary; or
										(ii)located—
										(I)in a State other than the State of
				Oklahoma; and
										(II)within the boundaries of the last
				recognized reservation of the Indian tribe in any State in which the Indian
				tribe is located as of the date on which a determination under this
				subparagraph is
				made.
										;
				(3)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
			(4)by inserting after subsection (b) the
			 following:
				
					(c)Contiguous land
				requirementNotwithstanding
				any other provision of this Act, an Indian tribe shall conduct any gaming
				activity subject to regulation under this Act on 1 contiguous parcel of Indian
				lands.
					.
			3.Tribal gaming
			 ordinancesSection 11 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2710) is amended—
			(1)in subsection (b)(1)—
				(A)in subparagraph (A), by striking ,
			 and and inserting a semicolon;
				(B)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(C)the class II gaming is conducted—
							(i)on lands that were Indian lands before the
				date of enactment of this subparagraph; or
							(ii)on land taken into trust for the benefit of
				the Indian tribe after the date of enactment of this subparagraph, but only if
				the application of the Indian tribe requesting that the land be taken into
				trust for the benefit of the Indian tribe stated the intent of the Indian tribe
				to conduct class II gaming activities on the
				land.
							;
				and
				(2)in subsection (d)—
				(A)in paragraph (1)—
					(i)in subparagraph (A)—
						(I)in clause (i), by striking such
			 lands, and inserting the Indian lands;;
						(II)in clause (ii), by striking ,
			 and and inserting ; and; and
						(III)in clause (iii), by striking the comma at
			 the end and inserting a semicolon;
						(ii)in subparagraph (B), by striking ,
			 and and inserting a semicolon;
					(iii)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
					(iv)by adding at the end the following:
						
							(D)conducted—
								(i)on lands that were Indian lands before the
				date of enactment of this subparagraph; or
								(ii)on land taken into trust for the benefit of
				the Indian tribe after the date of enactment of this subparagraph, but only if
				the application of the Indian tribe requesting that the land be taken into
				trust for the benefit of the Indian tribe stated the intent of the Indian tribe
				to conduct class III gaming activities on the
				land.
								;
				and
					(B)by adding at the end the following:
					
						(10)Definition of
				StateIn this subsection, the
				term State means the Governor of the State and the legislative
				body of the
				State.
						.
				4.Investigation and
			 approval
			(a)Powers of the
			 ChairmanSection 6(a) of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2705(a)) is amended—
				(1)in paragraph (3), by striking
			 and at the end;
				(2)in paragraph (4), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(5)approve or disapprove the involvement in a
				gaming activity subject to regulation by the Commission of any 1 of the 10
				persons or entities that have the highest financial interest in the gaming
				activity, as identified by the Commission under section
				7(b)(3)(A).
						.
				(b)Powers of the
			 CommissionSection 7(b) of
			 the Indian Gaming Regulatory Act (25 U.S.C. 2706(b)) is amended—
				(1)in the matter preceding paragraph (1), by
			 inserting shall have the authority after
			 Commission;
				(2)in paragraphs
			 (1), (2), and (10), by striking shall each place it appears and
			 inserting to;
				(3)in paragraph (2),
			 by striking is conducted and inserting or class III
			 gaming is conducted to ensure compliance with this Act (including regulations
			 promulgated pursuant to paragraph (10));
				(4)by striking paragraph (3) and inserting the
			 following:
					
						(3)(A)to identify the 10 persons or entities that
				have the highest financial interest (including outstanding loans, debt-based
				financing, and other financial interests) in each gaming activity subject to
				regulation by the Commission; and
							(B)to
				conduct a background investigation of—
								(i)each of the persons and entities identified
				under subparagraph (A); and
								(ii)any other person or entity, as the
				Commission determines to be
				appropriate;
								;
				(5)in paragraphs (4)
			 through (9), by striking may each place it appears and inserting
			 to;
				(6)in paragraph (4),
			 by inserting and class III gaming after class II
			 gaming; and
				(7)in paragraph
			 (10), by inserting , including regulations to address minimum internal
			 control standards for class II gaming and class III gaming after
			 this Act.
				(c)Tribal gaming
			 ordinancesSection
			 11(b)(2)(F) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(b)(2)(F)) is
			 amended by striking clause (i) and inserting the following:
				
					(i)ensures that—
						(I)a background investigation will be
				conducted by the Commission on—
							(aa)each tribal gaming commissioner;
							(bb)key tribal gaming employees, as determined
				by the Commission;
							(cc)primary management officials; and
							(dd)key employees of the gaming enterprise;
				and
							(II)oversight of the individuals described in
				subclause (I) will be conducted on an ongoing basis;
				and
						.
			(d)Commission
			 fundingSection 18(a)(2)(B)
			 of the Indian Gaming Regulatory Act (25 U.S.C. 2717(a)(2)(B)) is
			 amended—
				(1)by indenting the subparagraph
			 appropriately; and
				(2)by striking
			 0.080 percent and all that follows through the end of the
			 subparagraph and inserting $16,000,000..
				5.Changing use of Indian
			 landsThe Indian Gaming
			 Regulatory Act (25 U.S.C. 2701 et seq.) is amended—
			(1)by redesignating sections 21 through 24 as
			 sections 22 through 25, respectively; and
			(2)by inserting after section 20 the
			 following:
				
					21.Changing use of
				Indian landsBefore an Indian
				tribe uses any Indian lands for purposes of class II gaming or class III
				gaming, the Indian tribe shall—
						(1)submit to the Secretary an environmental
				impact statement that the Secretary determines to be in accordance with the
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) relating to
				that use; and
						(2)obtain the consent of the Secretary with
				respect to the change in use of the Indian
				lands.
						.
			6.Effect of
			 ActThis Act, and the
			 amendments made by this Act, shall not affect any compact or other agreement
			 relating to gaming subject to regulation under the Indian Gaming Regulatory Act
			 (25 U.S.C. 2701 et seq.) in existence on the date of enactment of this
			 Act.
		
